 Case 1:19-cv-02103-MN Document 89 Filed 05/18/21 Page 1 of 2 PageID #: 7391




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


THE UNITED STATES OF AMERICA,

      Plaintiff & Counterclaim-Defendant,

      v.                                                 C.A. No. 19-02103-MN

GILEAD SCIENCES, INC. and
GILEAD SCIENCES IRELAND UC,

      Defendants & Counterclaim-Plaintiff.


           DEFENDANTS’ NOTICE OF SUBPOENA TO DR. LYNN PAXTON

      PLEASE TAKE NOTICE that the subpoena attached hereto as Exhibit 1 will be served

on Dr. Lynn Paxton.

Dated: May 18, 2021


OF COUNSEL:
                                             /s/ Alexandra M. Ewing
Ronald C. Machen                             Frederick L. Cottrell, III (#2555)
Charles T. Cox Jr.                           Kelly E. Farnan (#4395)
WILMER CUTLER PICKERING                      Alexandra M. Ewing (#6407)
  HALE AND DORR LLP                          RICHARDS, LAYTON & FINGER, P.A.
1875 Pennsylvania Avenue NW                  One Rodney Square
Washington, DC 20006                         920 North King Street
Tel: (202) 663-6000                          Wilmington, DE 19801
Fax: (202) 663-6363                          Tel: (302) 651-7700
Ronald.Machen@wilmerhale.com                 cottrell@rlf.com
Charlie.Cox@wilmerhale.com                   farnan@rlf.com
                                             ewing@rlf.com
David B. Bassett
WILMER CUTLER PICKERING
  HALE AND DORR LLP                          Counsel for Defendants Gilead Sciences,
7 World Trade Center                         Inc. & Gilead Sciences Ireland UC
250 Greenwich Street
New York, NY 10007
Tel: (212) 230-8800
Fax: (212) 230-8888
David.Bassett@wilmerhale.com
 Case 1:19-cv-02103-MN Document 89 Filed 05/18/21 Page 2 of 2 PageID #: 7392




Vinita C. Ferrera
Emily R. Whelan
George P. Varghese
Timothy A. Cook
Jonathan A. Cox
Stephanie Lin
Benjamin Conery
WILMER CUTLER PICKERING
  HALE AND DORR LLP
60 State Street
Boston, MA 02109
Tel: (617) 526-6000
Fax: (617) 526-5000
Vinita.Ferrera@wilmerhale.com
Emily.Whelan@wilmerhale.com
George.Varghese@wilmerhale.com
Tim.Cook@wilmerhale.com
Jonathan.Cox@wilmerhale.com
Stephanie.Lin@wilmerhale.com
Ben.Conery@wilmerhale.com
